Citation Nr: 1402402	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-31 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her friend




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from December 1942 to January 1946.  The appellant is his surviving spouse.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Due to the location of the appellant's residence, jurisdiction of her appeal remains with the RO in Boston, Massachusetts.  

In November 2013, the appellant testified at a hearing held at the Boston RO before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's VA file and has been reviewed. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in November 2010, at the age of 89, due to or as a consequence of congestive heart failure, pneumonia, chronic obstructive pulmonary disease, and coronary artery disease.  Hypertension was listed as another significant condition contributing to death, but not resulting in the underlying cause.

2.  At the time of the Veteran's death, service connection was in effect for PTSD, rated 30 percent disabling, and other disabilities not relevant to the issue on appeal.
3.  Resolving doubt in favor of the appellant, the evidence supports a substantial causal relationship between the Veteran's service-connected PTSD and the hypertension that led to the development of his congestive heart failure, the immediate underlying cause of death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.  However, the Board's grant of service connection for cause of the Veteran's death herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The appellant seeks service connection for the cause of the Veteran's death.  In this regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  There must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the current appeal, the appellant contends that her husband's service-connected PTSD contributed substantially or materially to cause his death, shown to have been the result of congestive heart failure.  She has advanced the argument that the Veteran's cardiovascular disease was the result of the constant anxiety and lack of sleep that he experienced as part of his PTSD.  She testified that the Veteran suffered from terrible nightmares, was afraid to sleep, was overly anxious, and drank.  He also internalized things as he did not want the appellant to worry.  See November 2013 Hearing Transcript, pp. 3-7.  In other words, the appellant asserts that the Veteran's hypertension was permanently worsened as result of stress related to his service-connected PTSD symptoms, thus leading to the congestive heart failure that caused his death.  See VA Form 9 dated October 31, 2013.

As noted above, the Veteran died in November 2010, at the age of 89 and, according to the death certificate, the immediate cause of his death was congestive heart failure.  Other conditions identified as leading to the immediate cause of death were pneumonia, chronic obstructive pulmonary disease, and coronary artery disease.  Hypertension was listed as another significant condition contributing to death, but not resulting in the underlying cause.  The Veteran was not service connected for hypertension at the time of his death.  However, service connection was in effect for, among various other disabilities, PTSD. 

By way of history, the Veteran was denied service connection for hypertension in August 1977.  The evidence of record at that time shows that the Veteran had carried diagnoses of hypertension, and cardiovascular disease since 1949.  See Statements from T.J. McNamara, M.D., dated February 14, 1978 and July 11, 1978.  The Board notes that, while this was before PTSD was recognized as a diagnosis, the record is negative for complaints of anxiety associated with cardiac symptoms.  In fact, there are no complaints or abnormalities referable to any psychological problems until 2002 when the Veteran began participating in group therapy for PTSD.  See Progress Note dated February 25, 2002.  These records also show the Veteran had poorly controlled hypertension due to poor compliance.  See Progress Note dated January 28, 2002.  There are no reports of any psychiatric symptoms being linked to extremely elevated blood pressure.

However, in support of her claim the appellant has provided an opinion from the Veteran's treating physician who reported treatment of the Veteran since 1999 for refractory hypertension.  This physician noted that the Veteran's hypertension was not well-controlled for many years, despite the use of multiple anti-hypertensive medications.  He then opined that the refractory hypertension was related to the Veteran's PTSD and was a direct contributor to his congestive heart failure, coronary artery disease, and chronic renal insufficiency.  See Medical Opinion from N.P. Tsapatsaris, M.D., dated December 20. 2011.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In light of the private medical opinion, the Board finds that the evidence is at least evenly balanced regarding the question of whether the Veteran's service-connected PTSD contributed substantially and materially to his death from congestive heart failure.  

Although the Veteran's hypertension clearly preceded a definitive diagnosis of PTSD, and thus was not caused by it, a medical professional has set forth an opinion that service-connected disability was a contributory cause of death based on the interplay between the Veteran's service-connected PTSD and his hypertension, cardiovascular disease and his eventual congestive heart failure.  There is no medical opinion to the contrary and no adequate reason to reject the evidence of record that is favorable to the appellant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  The private medical opinion in this case places the pertinent record in relative equipoise.  

The Board resolves the benefit of the doubt in the appellant's favor and finds that the requirements for service connection for cause of the Veteran's death are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


